Citation Nr: 1117074	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  08-19 868A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The appellant served on active duty for training ("ACDUTRA") in the Navy Reserves from June 1988 to September 1990, and had inactive duty for training ("INACDUTRA") during non-consecutive periods between July 9, 1997 and August 27, 2010.  It does not appear that the appellant ever served on active duty service.  

These matters come before the Board of Veterans' Appeals ("Board") on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Wichita, Kansas, which denied the appellant's claims of entitlement to service connection for low back strain and bilateral tinnitus.

In May 2010, the Board remanded the appellant's claims for further development, specifically to afford him a video conference hearing before the Board.  In November 2010, the appellant testified during a video conference hearing before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing has been associated with the appellant's claims folder.   

The record reflects that the appellant has submitted additional evidence to the Board in conjunction with this case, accompanied by a waiver of initial review of the evidence by the agency of original jurisdiction in accord with 38 C.F.R. § 20.1304 (2010).

The Board notes that, although the appellant's claim of entitlement to service connection for a low back disorder was adjudicated by the RO as one of entitlement to service connection for a low back strain, as his current diagnosis is unclear, the Board has recharacterized and broadened the appellant's claim to encompass all theories of entitlement.

The appeal is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The appellant contends that he sustained several low back strains, resulting in a chronic low back disability, and incurred tinnitus, as a result of acoustic trauma, over the course of several periods of INACDUTRA service.  After a thorough review of the claims folder, the Board has determined that additional development is necessary prior to the adjudication of the claims.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  

The term "veteran" is defined, in relevant part, as "a person who served in the active military, naval, or air service . . . ."  38 U.S.C.A. § 101(2) (West 2002); see also 38 C.F.R. § 3.1(d) (2010).  The term "active military, naval, or air service" includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty; and any period of INACDUTRA during which the individual concerned was disabled or died (i) from an injury incurred or aggravated in line of duty; or (ii) from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24) (West 2002 & Supp. 2010); 38 C.F.R. § 3.6(a) (2010).

In order to establish a right to compensation for a present disability, a claimant must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the claimant's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Although, under 38 C.F.R. §§ 3.307(a)(3) and 3.309(a),  service connection for certain chronic diseases, such as arthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one (1) year from the date of separation from service.  Presumptive service connection for chronic diseases is only applicable if a veteran served 90 days or more during a period of war or after December 31, 1946.  38 C.F.R. § 3.307(a)(1).  In this case, because the appellant is not a veteran, pursuant to 38 U.S.C.A. § 101(2), with 90 or more days service, presumptive service connection for arthritis is not applicable.

In November 2006, pursuant to his claim of entitlement to service connection for tinnitus, the appellant was afforded a VA audiology examination to determine whether he had tinnitus and, if so, whether it was related to his military activities.  After reviewing the available medical treatment reports, the examiner concluded that she was unable to provide an opinion as to the etiology of the appellant's bilateral tinnitus due to inconsistent and unreliable test results.  

In April 2007, the appellant was afforded a VA spine examination to obtain an opinion concerning whether he had a current low back disability and, if so, whether it was the result of his INACDUTRA service.  After reviewing the appellant's available military and private treatment records, the VA examiner concluded that his degenerative lumbar arthritis was inconsistent with a history of chronic back strains and was more likely than not consistent with age.  

In support of his claims, the appellant has recently submitted additional treatment records, which show that he was treated for a low back injury on at least 17 occasions between 1997 and 2010, and was diagnosed with tinnitus on at least five (5) occasions during the same period.  He has also submitted printouts of his annual retirement points records from the Navy Personnel Command, which establish the exact periods of his INACDUTRA service for each year during the aforementioned period.  Additionally, the appellant has submitted several statements from his private physician, Dr. Peter Christiano, who opined that his current low back disorder and bilateral tinnitus are the result of his military service.  In his most recent statement, dated November 2010, Dr. Christiano provided the following opinion:

One cannot without any modem of honesty not look at the 24 occurrences listed in addendum #1[treatment records compiled by the appellant] and deny that he has not suffered significant and repeated injuries.  The military physicians and medical personnel have all clearly documented the nature of his injuries while on active duty and have made no reference to any outside factors that were not related to his active military service.  ... in conclusion, [the appellant's] lower back disabilities and his tinnitus can be clearly linked to his active duty in the military ....  

(emphasis added).

In this regard, the Board notes that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

In the present case, although the statements of Dr. Christiano would appear to place the medical evidence regarding the origin of the appellant's claimed low back and bilateral tinnitus disorders in equipoise, a careful review of the record establishes that the majority of his low back and acoustic trauma injuries did not actually occur within his verified periods of INACDUTRA service, nor did they occur during a period of active duty service, since, as noted above, there is no documented evidence that the appellant has ever served on active military duty.  Rather, the record reflects that less than half of the appellant's 21 claimed low back injuries occurred during a period of INACDUTRA service.  These injuries were incurred on the following dates:  July 11, 1997; April 24, 2002; January 9, 2003; September 3, 2004; August 31, 2009; September 11, 2009; March 12, 2010; August 21, 2010; and August 26, 2010.  Similarly, review of the record reveals that the appellant was only diagnosed with tinnitus twice during INACDUTRA service, instead of the five instances he cites in support of his claim.  These dates were September 25-27, 2001 and June 11, 2010.

In this regard, the Board notes that, while professional medical opinions must be considered, the Board is not bound to accept the opinions of physicians whose diagnoses or opinions are based on a medical history provided by a claimant.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (the mere transcription of a claimant's statements regarding medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional).  In this case, although it appears that Dr. Christiano reviewed the numerous treatment records offered by the appellant in support of his claim, it does not appear that he was aware that more than half of these incidences actually occurred outside of his documented periods of INACDUTRA service.  

In Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the United States Court of Appeals for Veterans Claims held that when the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board may supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises that clearly support its ultimate conclusions.  See also 38 C.F.R. § 3.159(c)(4) (2010) (VA has an affirmative duty to obtain an examination of the claimant if the evidence of record does not contain adequate evidence to decide a claim).

Accordingly, the Board concludes that additional examinations must be undertaken to obtain opinions as to whether the appellant currently has a low back disorder and/or bilateral tinnitus and, if so, whether either of the disorders is related to his INACDUTRA service.  In order to assist the examiners, the AMC/RO should prepare and include in the claims folder a document which lists all periods of the appellant's service, to include ACDUTRA and INACDUTRA.

Moreover, the Board observes that the most recent VA treatment records pertaining to either of the appellant's claimed disabilities are dated June 2008.  Where VA has constructive and actual knowledge of the availability of pertinent reports in its possession, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  Thus, while the case is in remand status, the RO/AMC should ensure that any additional VA treatment records, specifically pertaining to treatment of the appellant's low back and tinnitus, are obtained and associated with the claims folder. 

Finally, the Board notes that the most recent private treatment records pertaining to treatment for either of the appellant's claimed disorders are dated April 2008.  Moreover, although the Board has received several opinion letters from Dr. Christiano, the claims folder contains none of his actual treatment reports.  Accordingly, an attempt should be made to obtain complete private treatment records, as well as any records from Dr. Christiano.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VAMC treatment records pertaining to the appellant's claimed low back and bilateral tinnitus disabilities since June 2008 and associate those records with the claims folder.  Any negative reply should be included in the claims folder.

2.  Send the appellant a release form(s) and ask him to identify any private medical providers that have treated him for his claimed low back and bilateral tinnitus disorders since April 2008.  Also request that he provide VA with authorization to obtain all available treatment reports from Dr. Christiano.  Any records obtained should be associated with the claims folder.  Any negative reply should be included in the claims folder.

3.  The RO/AMC should add to the claims folder a document which specifically lists the appellant's periods of service, to include ACDUTRA and INACDUTRA.  Any necessary action should be undertaken to obtain this information.

4.  Following completion of the above, schedule the appellant with an appropriate clinician for a VA audiological examination to determine the etiology and approximate onset date of any current tinnitus disorder.  Any tests deemed necessary should be conducted, and the claims folder must be provided to the examiner for review in conjunction with the examination.  The examiner should elicit a complete history of the appellant's acoustic trauma (both during INACDUTRA service and in civilian life), as well as any tinnitus symptomatology and note that, in addition to the medical evidence of record, the appellant's personal statements have been considered.  Following a review of the relevant evidence in the claims file (including the November 2006 VA examination), and the clinical evaluation, the examiner should be asked to indicate whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that any currently-diagnosed tinnitus was caused by military duty service, to include acoustic trauma while on INACDUTRA service.  Any and all opinions must be accompanied by a complete rationale.

It would be helpful if the examiner would use the following language, as appropriate: "more likely than not," (meaning likelihood greater than 50%); "at least as likely as not," (meaning likelihood of at least 50%); or "less likely than not" or "unlikely" (meaning there is less than 50% likelihood).

The clinician is also advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.

If, for any reason, the clinician is unable to offer an opinion without resorting to speculation, this should be noted and thoroughly explained in the report, along with a complete rationale for such conclusion.

5.  Following completion of the development requested in paragraphs one through three, above, schedule the appellant with an appropriate clinician for a VA spine examination to determine the etiology and approximate onset date of any current low back disorder.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The complete claims folder must be provided to the examiner for review of pertinent documents therein in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.  The examiner should also elicit from the appellant a personal history concerning all back injuries and treatment and note that, in addition to the evidence of record, the appellant's statements have been considered.   Following a review of the relevant evidence in the claims file (including the April 2007 VA examination), and the clinical evaluation, the examiner should be asked to indicate whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that any currently-diagnosed low back disorder was caused by, or is related to the appellant's military service, to include INACDUTRA service.  Any and all opinions must be accompanied by a complete rationale.   

It would be helpful if the examiner would use the following language, as appropriate: "more likely than not," (meaning likelihood greater than 50%); "at least as likely as not," (meaning likelihood of at least 50%); or "less likely than not" or "unlikely" (meaning there is less than 50% likelihood).

If, for any reason, the clinician is unable to offer an opinion without resorting to speculation, this should be noted and thoroughly explained in the report, along with a complete rationale for such conclusion.

6.  Thereafter, the issues on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the appellant's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

